Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.  Examiner notes that the crux of Applicant’s argument appears to be the assertion:
that Lee fails to teach that the synchronization signal block information identified in the alleged information is regarding random access resources.  The Examiner notes that Applicant’s arguments with respect to Jongren merely appear to be directed to a failure to remedy what Lee is being argued as failing to teach.
The Examiner respectfully points out that Lee discloses said feature (0046 - the Msg2-related grant information is transmitted within the CORESET configured in the MIB, and different Msg2-related CORESETs are configured in the two different SS blocks) and
Thus, the limitations of the claims have been met and the action herein is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200178148 A1 to Lee; Namjeong et al. in view of US 20140092827 A1 to Jongren; George et al.

Re: Claim(s) 7, 12, 13, 14
Lee discloses a terminal comprising: a receiver (Fig. 4 – 410)
that receives a radio resource control (RRC) reconfiguration message including information regarding reconfiguration with synchronization (Fig. 3 and 0053-0055 - the terminal transmits a measurement report to the serving cell base station at step S310. Upon receipt of the measurement report transmitted by the terminal, the serving cell base station may transmit, at step S320, a HO command (RRC configuration message) including CORESET information to the terminal … The corresponding information may include CORESET configuration information including … SS block index information of 
and a processor (Fig. 4 – 420)
that assumes CSI-RS for a downlink control channel in a control resource set is quasi co-located with a synchronization signal block of an index identified in information regarding random access resources within the information regarding the reconfiguration with synchronization (see above and Fig. 3 and 0058 - The terminal may perform, at step S330, RA based on the RACH information configured by the serving cell base station and receive, at step S340, a response transmitted by the target cell base station within the CORESET configured in the HO command).
Lee does/do not appear to explicitly disclose that there is a QCL relationship with a DMRS.  
However, attention is directed to Jongren which discloses said limitation (0120 - The user equipment 10 comprises a processor 1501 configured to assume that a default CSI-RS resource is co-located with a DMRS port when co-location is not explicitly signalled from the radio network node 12 … The processor 1501 is further configured to, when assumed to be co-located, estimate one or more long term channel properties of the DMRS port and the default CSI-RS resource based on the assumption that the default CSI-RS resource is co-located with the DMRS port).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee invention by employing the teaching as taught by Jongren to provide the ability to assume, by the terminal, that the Jongren (0002 - Embodiments herein relate to a user equipment, a radio network node and methods therein. In particular embodiments herein relate to performing channel estimation of one or more long term channel properties at the user equipment).
Lee in view of Jongren further discloses a method performed by a terminal (Lee – Fig. 3), a base station ((Lee – Fig. 5 comprising 520 and 510), and a method performed by a base station ((Lee – Fig. 3) as required by claims 12, 13, and 14, respectively.

Re: Claim(s) 9
Lee in view of Jongren discloses those limitations as set forth in the rejection of claim(s) 7 above.
Lee further discloses wherein the processor controls a transmission of a random access preamble associated with the synchronization signal block (0056 and claim 26 (of Lee)).

Re: Claim(s) 10
Lee in view of Jongren discloses those limitations as set forth in the rejection of claim(s) 7 above.
Lee in view of Jongren further discloses wherein the processor assumes that the demodulation reference signal antenna port is quasi co-located with a channel state information reference signal resource of an index identified in the information regarding random access resources (see as analyzed in the rejection of claim 7).

Re: Claim(s) 11
Lee in view of Jongren discloses those limitations as set forth in the rejection of claim(s) 7 above.
Lee further discloses wherein the processor controls a transmission of a random access preamble associated with the channel state information reference signal resource (0056 and claim 26 (of Lee)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415